Exhibit 10.6

 

Date

 

Name

Address

 

City, State Zip

 

Dear Recipient:

 

Pursuant to the terms and conditions of Digitas’ 2000 Stock Option and Incentive
Plan, as amended, you have been granted a Non-Qualified Stock Option to purchase
                     shares (the “Option”) of stock as outlined below:

 

Granted To:    Recipient ID#    000-00-0000 Grant Date:                        ,
2005 Option Price per Share:    $0.00 Total Cost to Exercise:    $0,000.00
Expiration Date:                        , 2015 Vesting Schedule:    25% year
one, then 6.25%/per quarter

 

Once you no longer work at Digitas, you will not become eligible to purchase any
additional shares beyond those you were eligible to buy on the date your
employment terminated. However, depending upon the reasons your employment
ended, you may have a period of time after you leave to purchase the shares that
you were already eligible to purchase. These provisions and other rules
pertaining to exercise of your Option are sketched out in Attachment A to this
letter and spelled out in the Plan. You must read the Plan and its Summary and
Prospectus in order to fully understand the operational requirements of this
Option. In any event, if you stay with Digitas, your opportunity to purchase the
shares granted under this option will terminate on the Expiration Date listed
above, the day before the 10th anniversary of the grant date.

 

Please sign below to indicate your receipt of this Option and return this form
to Brett Dowsett in the Finance Department. We recommend that you make a copy of
this form for your personal records. If there are any discrepancies in your name
and address as shown, please make the appropriate corrections on this form.

 

Sincerely,    Ernest W. Cloutier General Counsel

 

By my signature below, I hereby acknowledge the receipt of this Option granted
on the date shown above, which has been issued to me under the terms and
conditions of the Plan. I further acknowledge receipt of a copy of Attachment A,
a summary of the Plan and Frequently Asked Questions that I have been offered an
opportunity to receive a copy of the full Plan document and that I agree to
conform to all of the terms and conditions of this Option and the Plan.

 

Signature: 

      

Date: 

               Recipient              

 

1



--------------------------------------------------------------------------------

 

Attachment A

 

Exercise of vested options following termination of employment:

 

  •   If you die while you hold exercisable options, your estate or your heirs
will have until the earlier of 12 months following the date of your death or the
Expiration Date to exercise the options.

 

  •   If you become disabled while you hold exercisable options, you will have
until the earlier of 12 months following the date of your termination of
employment due to disability or the Expiration Date.

 

  •   If your employment is terminated by the Company: (1) because you have been
indicted or convicted or pled nolo contendere to a felony or any misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (2) because you have
violated the procedures or policies of the Company; or (3) because you have been
grossly negligent or have been guilty of willful misconduct (any of which would
be a termination for “Cause”), you will not be able to exercise any options
after the date your employment terminates.

 

  •   If your employment is terminated by the Company without cause or if your
employment is terminated by a mutual agreement between you and the Company, you
will have until the earlier of 12 months following the date of your termination
of employment or the Expiration Date to exercise your vested options.

 

  •   If you voluntarily terminate your employment by the Company, you will have
until the earlier of 60 days following the date of your termination of
employment or the Expiration Date to exercise your vested options.

 

  •   Upon your “Qualified Retirement”, you will have until the earlier of 12
months following the date of your termination of employment or the Expiration
Date to exercise your vested options. A “Qualified Retirement” shall be defined
as: if you (1) voluntarily terminate your employment by the Company with its
approval, (2) are at least fifty-five years of age, (3) have been an employee of
the Company for at least ten years (excluding any leave(s) of absence), and (4)
your voluntary termination of employment is in connection with your retirement.

 

Tax withholding: You have to make arrangements to pay the taxes applicable upon
the exercise of your Option. You can choose to satisfy the tax obligations by:

 

  •   Paying the withholding amount in cash.

 

  •   Authorizing the Company to withhold shares with sufficient value to cover
all or part of the tax from shares of Stock to be issued from your grant upon
exercise.

 

  •   Transferring to the Company shares with sufficient fair market value to
satisfy the withholding amount.

 

Transfer of the Option: You cannot transfer this Option to any other person or
entity and no one but you can exercise your Option. However, in the event you
die with vested options that have not been exercised, they will be transferred
to your estate or your heirs and may be exercised by the administrator of your
estate or your heirs.

 

Exercise procedures:

 

  •   You must give written notice to the Company that specifies how many of
your vested Option shares you wish to purchase.

 

  •   You can pay for the Option shares with cash, a certified or bank check,
unrestricted shares of Digitas stock that you have owned for at least six
months, through a cashless exercise with a broker (the HR Department here at
Digitas or your stock broker can explain this to you) or through some
combination of these payments.

 

  •   Certificates for the shares will not be delivered to you until you have
made payment in full, satisfied any withholding obligations and complied with
any other applicable laws.

 

  •   Options must be exercised in groups of at least 10 shares, unless the
exercise is for the total number of options vested at the time of exercise.

 

  •   No options can be exercised before they are vested or after their
Expiration Date.

 

2